This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1906

                           In the Matter of the Welfare of the
                          Children of: A. N. L.-N. and A. L. P.,
                                         Parents

                                    Filed May 9, 2016
                                        Affirmed
                                      Worke, Judge

                              Wright County District Court
                               File No. 86-JV-15-3773

Jolanta M. Howard, Minneapolis, Minnesota (for appellant father)

Thomas N. Kelly, Wright County Attorney, Karen L. Wolff, Assistant County Attorney,
Buffalo, Minnesota (for respondent county)

Kathleen Fischer, Monticello, Minnesota (guardian ad litem)

A.N.L.-N., Montrose, Minnesota (mother)

       Considered and decided by Worke, Presiding Judge; Reilly, Judge; and Smith,

Tracy, Judge.

                         UNPUBLISHED OPINION

WORKE, Judge

       Appellant challenges the termination of his parental rights, arguing that he

rebutted the presumption that he is a palpably-unfit parent, and that the district court did

not adequately address the best-interests factors. We affirm.
                                          FACTS

       In 2015, A.N.L.-N. gave birth to L.J.L.-P.         Appellant A.L.P. is L.J.L.-P.’s

biological father. On July 29, the county petitioned to terminate parental rights. A.N.L.-

N. voluntarily terminated her parental rights.

       At the termination hearing, the county introduced a certified copy of a previous

order that involuntarily terminated A.L.P.’s parental rights to another child. A.L.P.

testified that since the prior termination, he quit using alcohol and drugs.         A.L.P.

currently rents a bedroom in the basement of his friend M.W.’s home, but he testified that

if L.J.L.-P. was returned to his care, he would eventually look for his own home. A.L.P.

has a driver’s license, an insured vehicle, and works part-time assisting autistic children.

A.L.P. did not inform his employer that he has a maltreatment determination against him

from Illinois for sexual abuse. A.L.P. testified that he is single, but admitted that he

never explicitly ended his relationship with A.N.L.-N. A.L.P. also admitted to sharing

his bedroom with A.N.L.-N.

       L.J.L.-P. is now less than one year old. A.L.P. has never cared for an infant, but

he started attending parenting classes after the county initiated the termination

proceedings. A.L.P. completed 5 of the 12 classes, but has not learned about parenting

infants. A.L.P. testified that he attends supervised visits with L.J.L.-P. and has never

missed an appointment.

       A.L.P. previously failed to complete court-ordered sex-offender treatment, but he

currently attends therapy and has a support system that includes M.W., M.W.’s son, and




                                             2
his cousin in Illinois. M.W. testified that she would assist A.L.P. in parenting L.J.L.-P. if

necessary, but she would not babysit.

       The guardian ad litem (GAL) expressed concern because A.L.P. failed to complete

sex-offender treatment and did not resolve issues that were present during the prior

termination proceedings. The GAL testified that A.L.P.’s bedroom was filled with boxes

stacked high, clothes, and baby toys, and did not have enough room to fit a small crib.

The bedroom was very damp, and the basement did not have egress windows. The GAL

was concerned for the safety of the adults who lived there.

       The GAL testified that A.L.P. is “short on patience,” becomes hostile when

challenged, and acts like he could disobey the county’s instructions. The GAL was

concerned about A.L.P.’s relationship with A.N.L.-N., stating that the couple lives

together, A.L.P. is very controlling, and the relationship appears antagonistic. The GAL

was also concerned that A.N.L.-N. offered to babysit L.J.L.-P. when necessary. The

district court terminated A.L.P.’s parental rights. A.L.P. appeals.

                                     DECISION

Palpably unfit

       A.L.P. argues that the district court erred by concluding that he failed to rebut the

presumption that he is palpably unfit to be a party to the parent-child relationship. A

district court has discretion when determining whether to terminate parental rights. In re

Welfare of Child of R.D.L., 853 N.W.2d 127, 136–37 (Minn. 2014). This court reviews

de novo whether a parent’s evidence is capable of justifying a finding in his or her favor.




                                             3
In re Welfare of Child of J.W., 807 N.W.2d 441, 446–47 (Minn. App. 2011), review

denied (Minn. Jan. 6, 2012).

       A parent is presumed palpably unfit to be a party to the parent-child relationship

“upon a showing that the parent’s parental rights to one or more other children were

involuntarily terminated.” Minn. Stat. § 260C.301, subd. 1(b)(4) (2014). To rebut the

presumption, “a parent must introduce sufficient evidence that would allow a factfinder

to find parental fitness.” In re Welfare of Child of J.L.L., 801 N.W.2d 405, 412 (Minn.

App. 2011), review denied (Minn. July 28, 2011). The presumption is easily rebuttable.

R.D.L., 853 N.W.2d at 137. But “a parent must do more than engage in services; a parent

must demonstrate that his or her parenting abilities have improved.” In re Welfare of

Child of D.L.D., 771 N.W.2d 538, 545 (Minn. App. 2009); see R.D.L., 853 N.W.2d at

137 (stating that the parent must show that he “is suitable to be entrusted with the care of

the child” (quotation omitted)).

       Here, the record supports the district court’s determination that the evidence is

insufficient to conclude that A.L.P. rebutted the statutory presumption.        A.L.P. has

progressed by abstaining from alcohol and drugs, purchasing a car, working part-time,

and renting a bedroom.         But because mere sobriety and a degree of financial

responsibility does not necessarily show that A.L.P. is a fit parent, this evidence does not

automatically rebut the statutory presumption that A.L.P. is an unfit parent. Here, the

GAL testified that A.L.P.’s bedroom did not have room for a small crib and was located

in a damp basement that did not have egress windows. The GAL feared for the safety of

the adults who lived there, and the district court found the GAL’s testimony credible. We


                                             4
defer to the district court’s credibility determinations. In re Welfare of L.A.F., 554

N.W.2d 393, 396 (Minn. 1996).

       A.L.P. also argues that he signed up for parenting classes and attended therapy.

But A.L.P. did not sign up for parenting classes until after the county started termination

proceedings. A.L.P. also admitted that he previously failed to complete court-ordered

sex-offender treatment. See D.L.D., 771 N.W.2d at 544 (stating that entering parenting

classes after the county’s involvement and failing to attend court-ordered counseling

supported a finding that the parents’ cooperation was superficial); see also In re Welfare

of Clausen, 289 N.W.2d 153, 156 (Minn. 1980) (stating that courts may consider the

success of past treatment efforts).

       Moreover, A.L.P. attempts to support his argument with future intentions. For

example, A.L.P. intends to participate in infant-care classes, find an apartment that is

better suited for L.J.L.-P., and distance himself from A.N.L.-N. But a district court is

entitled to put limited weight on these arguments and find them less persuasive given

their hypothetical nature. See J.W., 807 N.W.2d at 446 (stating that “[the] evidence was

appropriately focused on . . . skills and behavioral tendencies at the time of the trial”

(emphasis added)).

       A.L.P. also argues that J.W. supports reversal. In J.W., the evidence and testimony

of 14 witnesses established that the mother’s parenting skills had progressed significantly

through parenting classes and therapy.       Id.   The mother also established a stable

environment; she lived with her husband who had a full-time job, the couple had two

vehicles, and relatives testified that the mother could expect greater support. Id.


                                             5
       Here, minimal testimony displayed A.L.P.’s improved parenting abilities; M.W.

testified that A.L.P. had supervised her five-year-old grandson, and she thought A.L.P.

could be a good parent.      A.L.P. also failed to establish that he “made significant

progress” through parenting classes; A.L.P. started parenting classes after termination

proceedings began, but he completed only 5 of 12 classes and had not participated in

infant-care classes. A.L.P. also did not establish a “stable living environment” or a

greater support system; A.L.P. lives with A.N.L.-N. in a damp basement bedroom that

cannot fit a small crib and does not have egress windows. Moreover, M.W. testified that

she would not babysit L.J.L.-P., and A.L.P.’s other means of support lives in Illinois.

Therefore, J.W. is distinguishable, and the district court did not err by concluding that

A.L.P. failed to rebut the statutory presumption.

Best-interests findings

       A.L.P. argues that the district court’s best-interests findings are insufficient. A

district court’s finding that termination is in a child’s best interests is reviewed for an

abuse of discretion. In re Welfare of Children of D.F., 752 N.W.2d 88, 95 (Minn. App.

2008). Before terminating parental rights, a district court must find that termination is in

the best interests of the child and analyze: “(i) the child’s interests in preserving the

parent-child relationship; (ii) the parent’s interests in preserving the parent-child

relationship; and (iii) any competing interests of the child.” Minn. R. Juv. Prot. P. 39.05,

subd. 3(b)(3). A district court “must consider a child’s best interests and explain its

rationale in its findings and conclusions.”      In re Termination of Parental Rights of

Tanghe, 672 N.W.2d 623, 626 (Minn. App. 2003). But the district court’s findings need


                                             6
not “go into great detail.” In re Welfare of Child of W.L.P., 678 N.W.2d 703, 711 (Minn.

App. 2004).

       Here, the district court concluded that terminating A.L.P.’s parental rights served

L.J.L.-P.’s best interests. The district court also found: “[L.J.L.-P.]’s need for caregivers

who can adequately provide a safe and stable environment and can meet the needs of the

child’s health and welfare significantly outweigh the interest of either the child or the

parent in preserving the parent/child relationship.”     While the district court did not

provide a lengthy explanation, it considered L.J.L.-P.’s interests, A.L.P.’s interests, and

competing interests. See In re Welfare of R.T.B., 492 N.W.2d 1, 4 (Minn. App. 1992)

(stating that competing interests “include such things as a stable environment [and] health

considerations”). Therefore, the district court considered each factor and specifically

found that termination was in L.J.L.-P.’s best interests. These findings are adequate to

address L.J.L.P.’s best interests and, on this record, we conclude that these findings are

adequately supported by the record.

       Affirmed.




                                             7